Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 6/17/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and 1.132 declaration of Inventor Faustman filed 6/17/22 have been entered.

2.   Claims 18, 19, and 26 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Claims 12, 100, 102, 103, and newly added Claim 113, are under examination.

3.   In view of Applicant’s amendments all previous rejection have been withdrawn.  New rejections follow.  Applicant’s arguments have been rendered moot as said arguments have been addressed in the new rejections.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claims 12, 100, 102, 103, and newly added Claim 113, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,628,988 (of record) in view of Faustman et al. (2012, of record), and Koshinen et al. (1988).

The ‘988 patent teaches a method of treating type 1 diabetes (T1D), said method comprising the administration of BCG, including multiple administrations of BCG (see, particularly, Claims 1, 19, and 22 and column 29.

Faustman et al. teach the treatment of T1D, said treatment comprising the administration of BCG.  The method further teaches the treatment of T1D in patients with C-peptide levels as low as 1.5 pmol/L.  The reference further teaches the administration of multiple doses of BCG in the range of 1.6-3.2x106 CFU (see particularly page 4, column 1, page 5, column 1, and Discussion).

	The combined references differ from the claimed invention only in that the references do not teach the determining of 
C-peptide levels and a period of three years between BCG doses.

	Koshinen et al. teach the advantages of measuring C-peptide levels as a measurement of insulin secretion and β cell function, e.g., insulin is much more quickly metabolized and an assay of C-peptide is seldom interfered with by antibodies that might be raised against exogenous insulin which could interfere with the direct assay if insulin itself (page 318, column 2).  Fasting C-peptide levels as well a glucagon-stimulated C-peptide level assays are disclosed as common assays (page 318, column 2).  

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to measure C-peptide and levels in a T1D patient receiving insulin treatment after performing the administration of BCG for the treatment of T1D as taught by the ‘988 patent, given the teachings of Koshinen et al..  Koshinen et al. teach the routine monitoring of patient 
C-peptide levels and the advantages thereof, in both fasting and glucagon-treated patients.  Note that Faustman et al. teach the measuring of C-peptide levels as low as 1.5 pmol/L and the administration of multiple doses of BCG in the range of 1.6-3.2x106 CFU.  Regarding the three years between BCG doses, such comprises only routine optimization of the claimed invention. 

	See MPEP 2144.05.I:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also MPEP 2144.05.II:
“…that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind.”

The newly submitted 1.132 declaration of Inventor Faustman will be considered here.

As set forth in MPEP 716.01(c), when considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion 
 
Regarding the Declarant’s interest in the outcome, said Declarant is the sole inventor and therefore has an obvious interest  in the outcome of the case.  Regarding the factual support provided, it must be noted that the declarant has provided only an opinion that the invention is non-obvious and therefore patent eligible.

The declarant briefly summarizes Faustman et al. (2012) before concluding:
“…We did not envision administering BCG doses three or more years apart, and our data from the clinical trial, which was reported in Faustman, did not suggest that such a therapeutic approach would likely be successful.”

	The declarant’s opinion is noted but it does not render the invention patentable.

	The declarant again cite Kuhtreiber et al. (2018, of record) and argues being surprised at:
“…significant clinical effects approximately three years after dosing.”

	The obvious question raised by Kuhtreiber et al. is, if only short term results were to be expected (as the declarant argues regarding Faustman et al. (2012)), why would the subjects be monitored for eight years?  The answer is provided in the reference.  As set forth at page 11, column 1, it was known as of 1999 (well before the instant filing date of 2016) that it took three years for results to present in a study of BCG’s efficacy against multiple sclerosis.  Accordingly, the argument that long term results were unexpected or surprising is not persuasive.


6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 12, 100, 102, 103, and newly added Claim 113, are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) In Claim 12, “…administered to the subject at least three years apart,”

	Applicant cites page 19, lines 8-10 and original Claim 64 in support.

	Neither of the cites disclose this limitation.

8.   35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.   Claims 12, 100, 102, 103, and newly added Claim 113, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass claims directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions, a process.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that T1 diabetics with C-peptide levels of about 1.5 pmol/l to about 4.0 pmol/l would benefit from BCG treatment.  

Under Step 2A, prong 2, the claim has been determined to not recite additional elements that integrate the judicial exception into a practical application, i.e., the claims do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Under final Step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims, i.e., the claims do not recite elements beyond the well-understood, routine, or conventional activities of determining C-peptide levels and administering BCG.  No additional elements are recited.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in the decision:
“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

10.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11.  Claims 12, 100, 102, 103, and newly added Claim 113 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the Claims 19 and 22 of U.S. Patent No. 7,628,988.

Although the conflicting claims are not identical, they are not patentably distinct from each other because, as set forth above, the methods of the instant claims are obvious in view of Claims 1, 19 and 22 of the '988 patent in view of Faustman et al. and Koskinen et al. as set forth in section 5, above.

12.  Claims 12, 100, 102, 103, and newly added Claim 113 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the Claims 1 and 5 of U.S. Patent No. 8,697,077.

Although the conflicting claims are not identical, they are not patentably distinct from each other because, The ‘077 patent teaches a method of treating T1D, said method comprising the administration to a human subject a TNF-α receptor II agonist (which the patent teaches BCG to be).  As set forth above, said method is obvious in view of Faustman et al. and Koskinen et al..  

Applicant's arguments filed on 10/12/21 have been fully considered, but are not found persuasive.  Applicant argues that the patents do not teach waiting a year, monitoring HbA1c and retreating if necessary.

Both of the cited patents claim retreating if needed.  Given that T1D is a chronic, lifelong disease, monitoring and retreating as need for over a year, e.g., for the rest of the patient’s life, would be obvious.  Accordingly, the limitations of the claims comprise only routine optimization.

13.  No claim is allowed. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.R. Ewoldt, Ph.D., 9/08/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644